Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Please vacant the Office Action (Non-Final Action) mailed on 11/26/2021 and presenting corrected Office Action (New Non-Final Action) here-with: Claims 2-21 are remain for examination.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stabrawa et al (U.S. Patent Application Publication No. 2016/0077975 A1). Stabrawa’s patent application meets all the limitations for claims 2-21 recited in the claimed invention.

As to claim 2, Stabrawa et al teach a method for live migration of data in a computing environment (figures 2 & 5A-5B, pars. 0110-0115, teaches about migration of data from one region to another region), the method comprising: identifying an address space associated with a virtual machine, the virtual machine supporting a data processing process (figure 3, par. 0164, identifying virtual address space of an application logic, the application logic maps all portions of a region with the virtual address space); selecting a portion of data associated with the address space on a first physical machine for migration; and migrating the selected portion of data from the first physical machine to a second physical machine (pars. 0165, 0183-0184, selecting and migrating a portion of data from one client to another client).



As to claims 3-6, Stabrawa et al teach that the selected portion of data comprises a subset of data, a page of data associated with the address space, less than a page of data associated with the address space, and an address range associated with the address space (pars. 0164-0165, 0168, disclosing different types of portion of data).

As to claims 7-8, Stabrawa et al teach that mapping an address range on the second physical machine associated with the selected portion of data to a logical address range, and accessing the logical address range by the data processing process supported by the virtual machine (figure 6, pars. 0164-0165, 0168, 0181, mapping a portion of the data block with a virtual address space and accessing the physical/logical address).

As to claims 9-10, Stabrawa et al teach that blocking read and write access to the selected portion of data while the migrating occurs (pars. 0053, 0064, and 0114-0117, controlling read/write access during the migrating process).

As to claims 11-21, they are also rejected for the same reasons set forth to rejecting claims 2-10 above, since claims 11-21 are merely an apparatus for the method of operations defined in the method claims 2-10, also claims 11-21 do not teach or define any new limitations than above rejected claims 2-10. Additionally, Stabrawa et al disclose that the data processing apparatus comprising one of the host machine, the first physical device, or the second physical device, and the virtual machine is hosted by the host machine (figures 2-5s, pars. 0033-0060, 0110, apparatus comprising memory, logic, controller and logic host by client/server/appliance, and also system  two physical devices (clients)).

Additional References
The examiner as of general interest cites the following references.
a. 	Stabrawa et al, U.S. Patent No. 10,372,335 B2.
Reference teaches about external memory for virtualization.
b. 	Hyser et al, U.S. Patent No. 8,910,152 B1.
Reference teaches about migrating virtual machine.


Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            June 06, 2022